269 P.2d 383 (1954)
ANSON
v.
STATE.
No. A-12009.
Criminal Court of Appeals of Oklahoma.
April 7, 1954.
Bruce B. Potter, Blackwell, for plaintiff in error.
Mac Q. Williamson, Atty. Gen., for defendant in error.
JONES, Judge.
This is an appeal from a conviction sustained by the defendant Earl W. Anson wherein he was sentenced by the District Court of Kay County to serve a term of four years imprisonment in the penitentiary for burglary in the second degree.
No briefs have been filed and no one appeared on behalf of the accused at the time the case was assigned for oral argument. We have carefully examined the record. The proof of defendant's guilty of the crime of burglary of the Oklahoma Tire and Supply Company store in the city of Tonkawa was conclusive. He was seen near the scene of the burglary the night of the commission of the crime, and when he became involved in a collision with another automobile early the next morning after the burglary, the merchandise taken in the burglary was found in the automobile which the defendant was driving. Defendant denied his guilt and sought to lay the blame for the burglary on his brother, who was killed at the time of the car collision.
The evidence presented an issue of fact for the determination of the jury. We have found no reversible error. The judgment and sentence of the District Court of Kay County is affirmed.
POWELL, P.J., and BRETT, J., concur.